DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed slider for a slide fastener, viewed as a whole, requiring where each first recess and second recess has an inwardly extended tongue, so that a first tongue of the first side wall projects toward the second side wall and a second tongue of the second side wall projects toward the first side wall, so that the first tongue and the second tongue provide contact surfaces for the ring of the pull tab, and each of the first tongue and second tongue joining with the respective side wall with a rounded edge.  
By providing the contact surfaces and the rounded edges, visible damage of the pull tab, e.g., as the pull tab ring, and/or of the slider caused by friction between the pull tab and a pull tab retention cover of the slider is prevented. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art slider structure is also represented by Viteszlav (U.S. Patent No. 2,657,445), Davies (U.S. Patent No. 3,267,544), Joachim (U.S. Patent No. 2,683,911), Lin (U.S. Patent Publication No. 2017/0150789), Chan (U.S. Patent Publication No. 2010/0186200), Takabatake  et al. (U.S. Patent No. 4,980,954), and Rowlands (U.S. Patent No. (U.S. Patent No. 3,427,692). However, they each fail to include or make obvious the feature of each of the side walls to include a recess having an inwardly extended tongue, so that a first tongue of the first side wall projects toward the second side wall and a second tongue of the second side wall projects toward the first side wall, so that the first tongue and the second tongue provide contact surfaces for the ring of the pull tab, and each of the first tongue and second tongue joining with the respective side wall with a rounded edge.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677